Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest an attachment apparatus for a curved display panel, comprising: 
a holding component for holding a cover glass in a curved state; 
a supporting component disposed under the holding component, and the supporting component including: 
a first mobile part and a second mobile part disposed opposite to each other, 
a supporting part separately connected to the first mobile part and the second mobile part, for supporting a flexible display layer, and
at least a moving track disposed on the supporting component, such that the first mobile part and the second mobile part can each move along the moving track;
wherein the holding component is connected to a moving device, and the moving device controls the holding component to be close to or away from the supporting component; 
wherein the first mobile part and the second mobile part are relatively movable to each other such that the supporting part is elastically deformed to be in a curved state to match a bending curvature of the cover glass, 
wherein the attachment apparatus further comprises a loading component disposed under the holding component for carrying the supporting component.
The prior art does not teach nor suggest an attachment method for a curved display panel using the attachment apparatus, comprising: 
providing the cover glass and sucking the cover glass by the holding component;
providing the flexible display layer and disposing the flexible display layer on the supporting part to face the cover glass; 
providing a loading component disposed under the holding component for carrying the supporting component; 
providing at least a moving track is disposed on the supporting component, such that the first mobile part and the second mobile part separately moves along the moving track, wherein the first mobile part and the second mobile part are correspondingly coupled with a servo motor which is configured to drive the first mobile part and the second mobile part; 
moving the first mobile part and the second mobile part to approach each other, so that the supporting part is elastically deformed into a curved state until a curvature radius of the supporting part is smaller than a curvature radius of the cover glass, thereby attaching a portion of the flexible display layer to the cover glass; 
moving the first mobile part and the second mobile part away from each other, and controlling the holding component to approach the supporting component by the moving device until the curvature radius of the supporting part is equal to the curvature radius of the cover glass, thereby the flexible display layer is completely attached to the cover glass.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.